Exhibit 10.1

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”), dated as of May 4, 2015, is by and
between Yes Yield Investments Limited, a company established under the laws of
the British Virgin Islands (the “Purchaser”), and Solar Power, Inc., a
California corporation (the “Company”). Each of the Purchaser and the Company is
referred to herein each as a “Party”, and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, the Company and the Purchaser desire to provide for the issuance, sale
and purchase of certain number of shares of common stock of the Company, par
value US$0.0001 per share (the “Common Shares”), on the terms and conditions set
forth in this Agreement; and

WHEREAS, the Company and the Purchaser desire to make certain representations,
warranties, covenants and agreements in connection with the issuance, sale and
purchase of certain Common Shares and related transactions contemplated by this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Company and the
Purchaser agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.1 Issuance, Sale and Purchase of Shares. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, the Company agrees to issue, sell and deliver to
the Purchaser, free and clear of any pledge, mortgage, security interest,
encumbrance, lien, charge, assessment, claim or restriction of any kind or
nature other than those imposed by the Articles of Incorporation and Bylaws of
the Company, and the Purchaser agrees to purchase from the Company, on the
Closing Date (as defined below), 9,260,000 Common Shares (the “Purchase
Shares”).

Section 1.2 Purchase Price. The Purchaser shall pay an aggregate purchase price
of US$25,002,000 (the “Purchase Price”) for the Purchase Shares.

Section 1.3 Closing.

(a) Upon the terms and subject to the conditions of this Agreement, the closing
(the “Closing”) of the purchase and sale of the Purchase Shares shall take place
at a place determined by the Company at 9:00 A.M. New York time on a date that
is no later than 60 days after the date hereof or at such other time or on such
other date that is agreed upon in writing by the Company and the Purchaser (the
“Closing Date”).

(b) At or before the Closing, the Purchaser shall deliver the Purchase Price by
wire transfer in immediately available funds to the Company’s bank account
designated by the Company in a written notice to the Purchaser. At the Closing,
the Purchaser shall deliver a certificate of a duly authorized officer of the
Purchaser certifying as to the matters set forth in Section 1.4(b).

 

1



--------------------------------------------------------------------------------

(c) After the Closing and as soon as practicable, the Company shall make entry
or entries in the stock ledger of the Company and deliver to the Purchaser the
following items:

(i) A stock certificate (x) representing the number of Purchase Shares and
(y) evidencing the Purchaser as the holder of the Purchase Shares with the
rights of a holder of Common Shares under the Articles of Incorporation and the
Bylaws of the Company, such rights being the same as the rights of other holders
of Common Shares.

(ii) A copy of the updated stock ledger of the Company evidencing the Purchaser
as the holder of the Purchase Shares;

(iii) A true and complete copy certified by a director of the Company, of the
resolutions duly and validly adopted by the board of directors of the Company,
evidencing its approval of the issuance and allotment of the Purchase Shares to
the Purchaser.

Section 1.4 Closing Conditions.

The obligations of the Company to issue and sell the Purchase Shares as
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing, of each of the following conditions, provided that any of
which may be waived in writing by the Company in its sole discretion:

(a) All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Purchase Shares shall have been
completed and all corporate and other actions required to be taken by the
Purchaser in connection with the purchase of the Purchase Shares shall have been
completed.

(b) The representations and warranties of the Purchaser contained in Section 2.2
of this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct in all material respects as of the Closing; and
the Purchaser shall have performed and complied with in all material respects
all, and not be in breach or default in any material respect under any,
agreements, covenants, conditions and obligations contained in this Agreement
that are required to be performed or complied with on or before the Closing.

(c) No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits or
otherwise makes illegal the consummation of, or materially and adversely alter,
the transactions contemplated by this Agreement or imposes any damages or
penalties that are substantial in relation to the Company; and no action, suit,
proceeding or investigation shall have been instituted by or before any
governmental authority of competent jurisdiction or threatened that seeks to
restrain, enjoin, prevent, prohibit or otherwise makes illegal the consummation
of, or materially and adversely alter, the transactions contemplated by this
Agreement or impose any damages or penalties that are substantial in relation to
the Company.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser, as of the date hereof and as of the
Closing, as follows:

(a) Organization and Authority. Each of the Company and its subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business in all material respects as is currently conducted.
Neither the Company nor any of its subsidiaries is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except to the extent that the
failure to be so qualified and in good standing would not adversely affect the
ability of the Company to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement or adversely affect the ability of
the Company and its subsidiaries to conduct the business as is currently
conducted.

(b) Due Issuance of the Purchase Shares. The Purchase Shares of the Purchaser
have been duly authorized and, when issued and delivered to the Purchaser and
paid for by the Purchaser pursuant to this Agreement, will be validly issued,
fully paid and non-assessable, and free of any liens or encumbrances, except as
required by applicable laws, and issued in compliance with all applicable
federal, securities laws and the Articles of Incorporation and the Bylaws of the
Company.

(c) Authority. The Company has full power and authority to enter into, execute
and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by it pursuant to this Agreement and to
perform its obligations hereunder. The execution and delivery by it of this
Agreement and the performance by it of its obligations hereunder have been duly
authorized by all requisite actions on its part.

(d) Noncontravention. This Agreement has been duly executed and delivered by the
Company and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company or any of its subsidiaries is
subject. To the Company’s best knowledge, neither the execution and delivery by
the Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor compliance by the Company with any of the
terms and conditions hereof will contravene any existing agreement, federal,
state, county or local law, rule or regulation or any judgment, decree or order
applicable to, or binding upon, it.

 

3



--------------------------------------------------------------------------------

(e) Filings, Consents and Approvals. Assuming the accuracy of the
representations and warranties of the Purchaser in Section 2.2(f), neither the
execution and delivery by the Company of this Agreement, nor the consummation by
the Company of any of the transactions contemplated hereby, nor the performance
by the Company of this Agreement in accordance with its terms requires the
filing, consent, approval, order or authorization of, or registration with, or
the giving notice to, any governmental or public body or authority, except such
as have been obtained, made, given or will be made promptly hereafter and any
required filing or notification with the Securities and Exchange Commission.

Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as of the date hereof and as of
the Closing Date, as follows:

(a) Due Formation. It is a company duly incorporated as an exempted company with
limited liability, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with full power and authority to own and
operate and to carry on its business in the places and in the manner as
currently conducted.

(b) Authority. It has full power and authority to enter into, execute and
deliver this Agreement and each agreement, certificate, document and instrument
to be executed and delivered by it pursuant to this Agreement and to perform its
obligations hereunder. The execution and delivery by it of this Agreement and
the performance by it of its obligations hereunder have been duly authorized by
all requisite actions on its part.

(c) Valid Agreement. This Agreement has been duly executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

(d) Consents. Neither the execution and delivery by it of this Agreement nor the
consummation by it of any of the transactions contemplated hereby nor the
performance by it of this Agreement in accordance with its terms requires the
consent, approval, order or authorization of, or registration with, or the
giving of notice to, any governmental or public body or authority or any third
party, except as have been obtained, made or given.

(e) No Conflict. Neither the execution and delivery by it of this Agreement, nor
the consummation by it of any of the transactions contemplated hereby, nor
compliance by it with any of the terms and conditions hereof will contravene any
existing agreement, federal, state, county or local law, rule or regulation or
any judgment, decree or order applicable to, or binding upon, it.

 

4



--------------------------------------------------------------------------------

(f) Status and Investment Intent.

(i) Experience. It has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Purchase Shares. It is capable of bearing the economic risks
of such investment, including a complete loss of its investment.

(ii) Purchase Entirely for Own Account. It is acquiring the Purchase Shares for
its own account for investment purposes only and not with the view to, or with
any intention of, resale, distribution or other disposition thereof. It does not
have any direct or indirect arrangement, or understanding with any other persons
to distribute, or regarding the distribution of the Purchase Shares in violation
of the United States Securities Act of 1933, as amended (the “Securities Act”)
or other applicable laws.

(iii) Not U.S. person. It is not a “U.S. person” (as such term is defined in
Regulation S of the Securities Act) and is not purchasing the Purchase Shares
for the account or benefit of any “U.S. person”.

(iv) Distribution Compliance Period. It acknowledges that all offers and sales
of the Purchase Shares before the end of the “distribution compliance period”
(as such term is defined in Regulation S of the Securities Act) be made only in
accordance with Regulation S of the Securities Act, pursuant to registration of
the securities under the Securities Act or pursuant to an exemption therefrom.

(v) Restrictive Legend. It understands that the certificate evidencing the
Purchase Shares will bear a legend or other restriction substantially to the
following effect:

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

(vi) No Broker. No broker, investment banker or other person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.

(g) Financing. It has sufficient funds available to it to purchase all of the
Purchase Shares pursuant to this Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.1 Lockup. Without the prior written consent of the Company, the
Purchaser shall not sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in or otherwise dispose of, or suffer to exist (whether by
operation of law or otherwise) any encumbrance on, any of the Purchase Shares,
or any right, title or interest therein or thereto, prior to the date that is
three (3) months after the Closing Date.

 

5



--------------------------------------------------------------------------------

Section 3.2 Survival of the Representations and Warranties. All representations
and warranties made by any Party shall survive for two years and shall terminate
and be without further force or effect on the second anniversary of the Closing
Date. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching Party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representations or warranty and such claims shall survive until
finally resolved.

Section 3.3 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned at any time prior to Closing, (i) by mutual
agreement of the Parties, (ii) by the Purchaser in the event that the Closing
has not occurred by the date that is 90 days from the date of this Agreement.
Nothing in this Section 3.3 shall be deemed to release any Party from any
liability for any breach of this Agreement prior to the effective date of such
termination.

Section 3.4 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof.

Section 3.5 Dispute Resolution. Any dispute, controversy or claim (each, a
“Dispute”) arising out of or relating to this Agreement, or the interpretation,
performance breach, termination, validity or invalidity thereof, shall be
referred to arbitration upon the demand of any Party to the dispute with notice
(the “Arbitration Notice”) to the other Party.

(a) The Dispute shall be settled in Hong Kong in a proceeding conducted in
English by one (1) arbitrator from the Hong Kong International Arbitration
Centre (the “HKIAC”) in accordance with the Hong Kong International Arbitration
Centre Administered Arbitration Rules (the “HKIAC Rules”) in force when the
Arbitration Notice is submitted in accordance with the HKIAC Rules.

(b) Each party to the arbitration shall cooperate with each other party to the
arbitration in making full disclosure of and providing complete access to all
information and documents reasonably requested by such other party in connection
with such arbitral proceedings, subject only to any confidentiality obligations
binding on such party.

(c) The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

(d) During the course of the arbitral tribunal’s adjudication of the Dispute,
this Agreement shall continue to be performed except with respect to the part in
dispute and under adjudication.

Section 3.6 Amendment. This Agreement shall not be amended, changed or modified,
except by another agreement in writing executed by the Parties hereto.

 

6



--------------------------------------------------------------------------------

Section 3.7 Binding Effect. This Agreement shall inure to the benefit of, and be
binding upon, each of the Parties and their respective heirs, successors and
permitted assigns.

Section 3.8 Assignment. Neither this Agreement nor any of the rights, duties or
obligations hereunder may be assigned by the Company or the Purchaser without
the express written consent of the other Party. Any purported assignment in
violation of the foregoing sentence shall be null and void.

Section 3.9 Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of actual delivery if delivered personally to the Parties to
whom notice is to be given, on the date sent if sent by telecopier, tested telex
or prepaid telegram, on the next business day following delivery if sent by
courier or on the day of attempted delivery by postal service if mailed by
registered or certified mail, return receipt requested, postage paid, and
properly addressed as follows:

 

If to the Purchaser, at:

Yes Yield Investments Limited

3See Meadow House

Blackburne Highway, Road town, Tortola

British Virgin Islands

If to the Company, at:

Solar Power, Inc.

3400 Douglas Boulevard, Suite 285

Roseville, California

USA

Fax: +1-916-771-3657

Any Party may change its address for purposes of this Section 3.9 by giving the
other Party a written notice of the new address in the manner set forth above.

Section 3.10 Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties hereto with respect to the
matters covered hereby, and all prior agreements and understandings, oral or in
writing, if any, between the Parties with respect to the matters covered hereby
are merged and superseded by this Agreement.

Section 3.11 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

7



--------------------------------------------------------------------------------

Section 3.12 Fees and Expenses. Except as otherwise provided in this Agreement,
each Party will be responsible for all of its own expenses incurred in
connection with the negotiation, preparation and execution of this Agreement.

Section 3.13 Public Announcements. The Purchaser shall not make, or cause to be
made, any press release or public announcement in respect of this Agreement or
the transactions contemplated by this Agreement or otherwise communicate with
any news media without the prior written consent of the Company unless otherwise
required by securities laws or other applicable law.

Section 3.14 Specific Performance. The Parties agree that irreparable damage
would occur in the event any provision of this Agreement is not performed in
accordance with the terms hereof. Accordingly, each Party shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

Section 3.15 Headings. The headings of the various articles and sections of this
Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

Section 3.16 Execution in Counterparts. For the convenience of the Parties and
to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

Solar Power, Inc. By:

/s/ Min Xiahou

Name: Min Xiahou Title: Authorized Representative



--------------------------------------------------------------------------------

Purchaser: Yes Yield Investments Limited By:

/s/ Jilun He

Name: Jilun He Title: Authorized Representative